Citation Nr: 0613054	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  94-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and his sister 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from May 1975 to October 1975 and active military 
service from March 1976 to December 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In August 1998, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed noncombat in-service stressors occurred 
and the record does not establish that the veteran engaged in 
combat in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1154, (2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to service connection for PTSD.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2004 RO letter informed him of the provisions 
of the VCAA and he was advised to identify any evidence in 
support of his claim that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  He also received additional assistance regarding the 
evidence needed to substantiate this claim of service 
connection for PTSD in separate development letters the RO 
issued including a March 2005 letter after it provided the 
VCAA notice.  

Collectively, the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to service connection for PTSD.  The VCAA-directed 
letter in September 2004 informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There was no harm in any notice 
deficiency with respect to the effective date or initial 
rating elements for compensation, as the Board is denying the 
claim of service connection.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication of the claim and as a result the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.  The notice was issued while the case was on remand 
from the Board and it was more than a year after the notice 
was issued that VA considered the claim again in December 
2005.  Thus the timing deficiency was cured by subsequent 
action in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in September 2004 had a specific reference on page 1 
that invited him to submit any evidence he possessed that 
pertained to his claim, and to advise VA if there was any 
evidence or information he thought would support his claim.  
The Board finds this statement fairly represented the content 
of the "fourth element".  In response he authorized the 
release of medical evaluations. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
PTSD, and in development of the claim the record has been 
supplemented with other VA clinical records and records from 
the Social Security Administration (SSA).  The RO also 
contacted the service department and this produced 
information relating to specific units he identified from his 
service in the United States Marine Corps that was tailored 
to the information he provided regarding claimed stressors.  
The veteran also testified regarding events in service a RO 
and Board hearings.  Furthermore, the representative reviewed 
the development actions in August and December 2005 and noted 
the remand action of an examination had not been completed.  
However, an examination was not necessary in view of the 
information obtained from the service department and the 
recent VA clinical records that showed PTSD and the 
allegation of being "beaten and torture while at Paradise 
Island".  The record shows that the RO completed extensive 
development of the claim and sought the veteran's 
participation through its duty to assist correspondence that 
was intended to elicit stressor information to undertake a 
meaningful search of military records.  Thus, the Board finds 
the development is adequate when read in its entirety, and 
that it satisfied the directive in the remand orders and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issue on the merits.

Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen, supra; Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The provisions set forth above are 
retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 10332, Mar. 
7, 2002.  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different in the pertinent part that applies to 
the veteran's claim.  The Board notes that 38 C.F.R. § 
3.304(f), as written above was amended to conform to the 
Cohen holding. 64 Fed. Reg. 32807 (1999).  However, a veteran 
is still required to show evidence of a current disability 
and a link between that current disability and service.  See 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999) (holding that 
section 1154(b) does not obviate the requirement that the 
veteran submit evidence of a current disability and evidence 
of a nexus between the current disability and service); see 
also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The veteran case does not involve and allegation of combat 
related stressor.  See VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 2002); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Where the claimed stressor is not related to combat, 
as in this case, the veteran's lay testimony itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  The requisite additional evidence 
needed for corroboration may be obtained from sources other 
than the veteran's service medical records.  Moreau, supra; 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The veteran based his claim on events he recalled from his 
service primarily in basic training and he testified at RO 
and Board hearings regarding personal abuse as the alleged 
stressors (T 2-5, 7-8, December 1994 RO hearing and T 23-29, 
40 April 1998 Board hearing).  He also related these events 
to VA examiners as reflected November 1994 and March 1998 
statements supporting the PTSD diagnosis.  For example, in 
November 1994 he recalled being severely beaten and abused 
and chained to a jeep.  He related that he had lied about the 
cause of a left ulna fracture which his service records show 
he reported as related to weight lifting and then an injury 
when he was hit in the forearm while running during training.  
He stated in March 1998 that he was abused at Parris Island.  
Earlier in a 1992 stressor letter he stated he had a plate in 
his arm after being kicked down steps by a drill instructor, 
that he was bitten by "1000 red ants" and that he had a 
head scar from falling on a concrete floor.  However, prior 
to that he stated in August 1991 that "near death" 
experiences were falling down a flight of steps sustaining 38 
stitches in his head, and swelling caused by "800 ant 
bites".  The service medical records mention ant bite 
allergy in 1977, and that he received 15 sutures to the 
forehead (a one inch laceration) in April 1976 reportedly due 
to a knife fight.  His substantive appeal recalled being 
tortured and beaten and experiencing barbaric conditions.  
The version in SSA records noted in 1975 he was kicked by a 
drill instructor and fell on his left arm and that in 1977 
another Marine pushed him and he fell on his face.  

The contemporaneous VA clinical records show hospitalizations 
in 1989 and 1990 for alcoholism and the summary from the 
February 1990 admission noted no combat and no PTSD.   PTSD 
was not reported after his hospitalization in July 1991 or 
April 1992, and a VA examiner in July 1992 noted PTSD was not 
documented.  However, treating VA clinicians in the early 
1990's reported PTSD without elaboration on the stressors in 
the contemporaneous clinical notes.  The November 1994 
clinician's report noted PTSD and mentioned the veteran's 
report of being severely beaten and abused and chained to a 
jeep.  The VA hospital summary from December 1994 showed PTSD 
based on his history of being beaten and tortured by other 
Marines and what he described as being brutally beaten by 
other Marines at Parris Island.  A private physician noted 
PTSD by history in a November 1998 report and that the 
veteran apparently was a tank unit commander and that the 
emotional and physical stress was apparently such that he was 
under treatment for PTSD that subjectively exacerbated 
chronic pain syndrome.

Correctional center reports dated in the March 1999 noted 
PTSD on admission to an inpatient evaluation but the final 
diagnoses were major depressive disorder and history of 
alcohol abuse.  The report noted he stated that in training 
he fell onto a concrete platform injuring his head and losing 
three pints of blood and that he also gave what was described 
as a "long winding and at times confusing history of how he 
allegedly was injured while serving in the Marines."  He 
also reported PTSD treatment.  Another evaluation in August 
1999 showed schizoaffective disorder and that he reported 
having been a "medical prisoner on Paris Island in 1975" 
and was in a "permanent motivator group where there were 
guys breaking rocks."  He also related that he has 
"stressful situations" in the Marines.  The recent VA 
records show PTSD being reported when he appeared on a walk 
in basis.  

In addition to the medical records, the service department 
reported in March 2005 that the veteran was not injured at 
Parris Island.  The unit records the service department 
provided did not contain information to corroborate his 
claimed stressors.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records, does not offer any supporting information 
for events he related.  The veteran refers to events that 
resulted in his abuse at Parris Island, but the service 
department reported that he was not injured during his 
training at Parris Island.  His assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed [in- service] 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau, 9 Vet. 
App. at 394-96.  Thus, other "credible supporting evidence 
from any source" must be provided to insure that the event 
alleged as the stressor in service occurred.  Cohen, 10 Vet. 
App. at 147.  The reliance upon his history alone in 
supporting a PTSD diagnosis is not sufficient and he does not 
provide any corroboration from other service members of those 
circumstances or events.  

As a result, the analysis of stressor verification is whether 
there is "credible supporting evidence from any source" of a 
combat or noncombat stressor.  The veteran has been requested 
to identify events in service that he believes are the 
stressor or stressors that caused PTSD.  His asserted 
stressors were listed in his stressor letter and other 
correspondence, but the contemporaneous service records do 
not corroborate the claimed events at Parris Island after a 
search of the specified unit records.  There is no 
corroboration of his recollected confrontation with a threat 
to his life or serious injury.  The existence of a stressor, 
but not its sufficiency, is an adjudication determination.   

The RO followed the development guidance that provides if 
medical evidence establishes the diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, the designated representative of 
the United States Marine Corps, should be contacted.  The 
veteran submitted the information needed to facilitate a 
meaningful search and the RO obtained the command chronology 
for the Marine Corps Recruit Depot, Parris Island, for the 
period of January 1975 to December 1975, 3rd RT Bn (Recruit 
Training Battalion), Parris Island, and the 2nd Tank Bn for 
his subsequent period of service.  However, the record 
currently fails to corroborate his accounts of alleged 
stressful events or provide the type of information that 
would serve to corroborate any of his claimed stressors.  
Although the service department report had the incorrect year 
for his Parris Island training, the search was comprehensive 
and did include a search of unit records for the period of 
his training in 1975.  Therefore, the obvious error in 
reporting the date was typographical rather than substantive 
and as such it does not diminish the probative weight of the 
negative unit record search.  Furthermore, although the 
veteran obviously had the left ulna fracture at Parris 
Island, the March 2005 report from the Marine Corps was 
directed to the specific stressors: witnessing suicide 
attempts, falling down stairs and sustaining 38 stitches to 
the head, sustaining a concussion when kicked down steps, 
being handcuffed to a jeep and dragged behind it and also 
being kicked, starved, beaten and nearly drowned.  Regarding 
witnessed suicide attempts, the report did not confirm any 
self-inflicted injury for either period of his service.

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD, as 
reflected in the various treatment summaries, does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation from the service department is 
extensive and the unit record information does not 
corroborate events associated with his training at Parris 
Island which he has related as the stressors to support 
service connection.  He gives several versions of events 
which further weighs against his credibility with respect to 
the events clinicians have noted to support the PTSD 
diagnosis.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor he alleges to support PTSD actually occurred.  West 
v. Brown, 7 Vet. App. 70, 79-80 (1994).  Indeed, the 
information from the service department was clear in that it 
failed to record the incidents the veteran alleged to have 
occurred, and he did not specify any other incident as a 
stressor that could be corroborated.  

The record does not allow for application by analogy of the 
liberalized standard for such claims established in Pentecost 
v. Principi, 16 Vet. App. 124, 127-28 (2002) since there is 
no independent evidence of events he described.  There are 
nonspecific dates when events occurred and apparently no 
administrative information from which personal "exposure" 
could be inferred.  The record in this case contains only 
general recollections that change on material facts without 
any corroboration.  



The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran, 17 Vet. App. at 155-59.

Thus, having accorded due consideration to the veteran's 
statements, lay statements, medical reports, and to official 
records, the Board concludes there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


